DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claims because the examined application claim is either anticipated by, or would have been obvious over, the reference claims. 
Claims 1 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,936,317. Although the claims at issue are not identical, they are not patentably distinct from each other because both ‘317 patent and instant application are directed to streaming address generator generating an offset value. Instant application merely claims a broader scope of the offset value by requiring the offset value to associated with an address pattern. In the ‘317 patent, the offset value is further configured to define a multi-dimensional space for the addressed streaming data.

	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 9-11, 13 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Diefendorff (US 7,177,985).

Referring to claims 1 and 11, Diefendorff discloses a digital processor (fig. 1, processor 100) comprising: a streaming address generator (fig. 2, stream prefetch unit 118 with stream prefetch engine 202; fig. 3, stream prefetch engine 202 with stream hit detector 332; fig. 21, stream hit detector 332 with subtractor 2106 and modulo 2114) to generate an offset (fig. 6, stream descriptor 600 with base 602, length 604, stride 606, size 608, distance 612 and priority 614; fig. 21, offset from stream base 2138, modular offset from stream base 2136) for an element (fig. 21, stream base 302) of a data stream (fig. 21, load/store request 134 of a stream block; fig. 9, stream block 906), wherein the offset is associated with an address pattern (30:1-15, pattern of stream address hit or not from stream hit detector 332).

	As to claims 3 and 13, Diefendorff discloses the digital signal processor of claim 1, comprising: a register file (fig. 3, stream descriptor registers 362) to store configuration information (fig. 3, stream base 302, length 304, block stride 306, block size 308, fetch ahead distance 312, prefetch priority parameters 314).

	As to claims 9 and 19, Diefendorff discloses the digital signal processor of claim 1, comprising: a multiplexer (fig. 19, multiplexer 1908 of memory subsystem 104) to receive the offset (fig. 19, prefetch request 136 with stream descriptor 362) and route the offset to a functional unit (fig. 19, control logic 1906).

	As to claims 10 and 20, Diefendorff discloses the digital signal processor of claim 1, comprising: an address mode block (fig. 3, stream prefetch engine 202, stream descriptor registers 362) to store the offset as an operand (fig. 3, operand 404; fig. 5, operands 502/504/506/508) in an instruction (fig. 4, stream prefetch instruction 138).

Allowable Subject Matter
Claims 2, 4-8, 12 and 14-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The specific features of address pattern as in claims 2 and 12, and/or the specific features of stream address generator components as in claims 4 and 13.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See M.P.E.P 707.05(c).
US 2019/0,012,350 discloses data processing unit for stream processing.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Cheng-Yuan Tseng whose telephone number is (571)272-9772, and fax number is (571)273-9772.  The examiner can normally be reached on Monday through Friday from 09:00 to 17:30 Eastern Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571)270-3995. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.

/CHENG YUAN TSENG/Primary Examiner, Art Unit 2182